Citation Nr: 1503894	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-46 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 17, 2006 for the grant of a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in New Orleans, Louisiana.

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the VBMS file reveals only one document - a December 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the matter of entitlement to a TDIU prior to October 17, 2006, the record shows that the Veteran has been unemployed throughout the course of the appeal and has been considered disabled for Social Security Administration disability benefits since September 1994, due to in part to chronic fatigue syndrome and fibromyalgia.

Regarding the assignment of the appropriate effective date for a TDIU, the law provides that a claim for TDIU may be viewed as a claim for an increased rating and the effective date provisions for increases may apply.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding that a TDIU claim based on a condition that has already been service connected is an increased-rating claim); Hurd v. West, 13 Vet.App. 449, 451-52 (2000) (applying law governing increased-rating claims to the award of TDIU).

A specific statutory provision for claims for increase provides that, "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014).  The implementing regulation provides that that the date of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  In other words, an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date.  See Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010). 

In this case, the Veteran filed a formal claim for TDIU in in January 2007, and she has consistently asserted that she has been unable to secure and follow a substantially gainful occupation due to service-connected chronic fatigue syndrome and fibromyalgia since 1994.  Thus, the Veteran does not contend that her disabilities initially rendered her totally disabled during the year preceding the formal claim but rather that she had been unemployable for many years.  Thus, if the formal claim for TDIU was the first indication of a claim for TDIU, she may not be entitled to the benefit of an effective date prior to the date of her January 2007 claim as the evidence indicates she was unemployable for more than one year prior to the formal claim.  See Gaston, 603 F.3d at 984.  Affording the Veteran the benefit of the doubt, the Board finds that a claim for TDIU was raised as part and parcel of the Veteran's claim for higher initial ratings assigned for her service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

By way of background, claims for the Veteran's underlying service-connected disabilities which provide the basis of her entitlement to TDIU were initially denied in September 1997 and appeals were not timely perfected.  She subsequently filed a claim to reopen the issues and in March 2003, the AOJ denied the claims to reopen the service connection claims.  The Veteran disagreed and perfected an appeal.  An August 2006 Board decision reopened and granted the claims for service connection for chronic fatigue syndrome and fibromyalgia.  A September 2006 rating decision implemented the Board's decision and assigned each disability an effective date in October 2002.  Subsequently, a November 2010 rating decision found clear and unmistakable error in the September 2006 rating decision and assigned effective dates of March 1, 2002 for each disability.  The AOJ explained that March 1, 2002 is the date that the law changed and the date that the respective disabilities were regarded as chronic qualifying disabilities under 38 C.F.R. § 3.317.   

Following the September 2006 rating decision, the Veteran submitted a letter from a private physician in October 2006, in support of her contention that her disabilities warranted higher initial ratings than those assigned and that she was unable to work due to her disabilities.  Based on the private physician's letter, the Veteran was provided with a new VA examination.  The Veteran's claims were readjudicated in January 2007 and the AOJ considered the initial ratings of both disabilities.  In fact, the AOJ increased the initial staged ratings for chronic fatigue syndrome.  The Veteran also was assigned higher ratings for both chronic fatigue syndrome and fibromyalgia effective October 17, 2006, the date of the VA examination.  

As the October 2006 private physician's letter noted the physician's opinion that the Veteran was unable to work due at least in part due to the service connected disabilities, the Board finds that the evidence raised the claim of entitlement to TDIU as part and parcel of the claim for higher initial disability ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Because the TDIU claim is part and parcel of the claim regarding the initial ratings assigned, the effective date for TDIU could potentially relate back to the effective date of the service-connected claims. 

In a January 2008 rating decision, the AOJ granted the TDIU claim due to service connected chronic fatigue syndrome and fibromyalgia, effective from October 17, 2006, the date that the Veteran met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  In reaching the decision, the AOJ did not consider whether it was appropriate to refer the claim to the Director of Compensation Service for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b) for the period prior to October 17, 2006.  During the period prior to October 17, 2006, the Veteran was not working and evidence shows that she may have been unemployable.  See e.g. Social Security Administration decision, October 2006 private physician's letter, and the Veteran's written statements.

Under 38 C.F.R. § 4.16(b), a TDIU may be granted on an extraschedular basis if the evidence establishes that a claimant is unable to secure and follow a substantially gainful occupation because of service-connected disability.  The Board cannot grant a TDIU claim under 38 C.F.R. § 4.16(b) in the first instance, as the regulation requires that the RO first submit the claim to the Director of the Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The competent and probative evidence of record indicates that the Veteran has been unemployed and was possibly unemployable for the entire period that the service connected disabilities have been in effect.  As she is currently assigned a TDIU for only part of the period, the question remains whether she is entitled to an extraschedular TDIU during the period in which her disabilities did not meet the schedular rating criteria.  As the Board is not permitted to grant an extraschedular TDIU in the first instance, this matter must referred to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability before October 17, 2006, to VA's Director of Compensation for extraschedular consideration.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken herein, the issue on appeal should be readjudicated based on the entirety of the evidence.  If the benefit sought is denied, issue a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

